DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
Claims 28-50 are pending in the application.  Claims 28-36 are withdrawn.  Claims 37-45 and 47-50 are currently under examination.
All previous rejection not reiterated in this office action are withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation recited in claim 42 is already recited in claim 37.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-45, 47-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer in an animal model by using HSC expressing IL-24 as claimed, does not reasonably provide enablement for treating cancer in human as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. This rejection is rewritten to address the amendment.  
The nature of the invention
The claim is drawn to a method treating cancer comprising contacting a cancer stem cell or a hematopoietic stem cell with a composition comprising an expression vector comprising a fragment of the ITGA2B promoter, a targeting factor that targets the expression said gene of interest to a cancer cell or a hematopoietic stem cell lineage producing platelets, and an exogenous gene of interest operably linked to said expression cassette, wherein gene of interest is IL-24, and transferring said modified stem cell into an animal.
The breadth of the claim
The scope of the claim is rather broad. Independent claim 37 encompasses treating a wide range of different types of cancer using IL-24 expressed in an expression vector that comprises a fragment of integrin αIIb gene (ITGA2B) promoter of any size.
The teaching from the specification and the presence of working example
The specification teaches the invention relates to composition and methods for targeting expression of exogenous genes to platelets, and relates to treatment of hemophilia and other disease (page 3, 1st paragraph). The specification teaches expressing a therapeutic gene to platelet granules to induce release of the agents at the activated platelets at the site of injury will allow platelets to be utilized as a vehicle to deliver therapeutic agents enable would repair, correcting platelet defects, and anti-neoplastic agents to shrink tumor (page 12, line 7).  The specification provides a working example in canine model that expressing Factor VIII in HSC and transferring the HSC back to dogs results in expression of Factor VIII in vivo. However, the specification does not demonstrate that expressing IL-24 in either cancer stem cells, or hematopoietic stem cells may treat cancer in animal models or in humans.  
The state of prior art and the level of predictability in the art
Scanlon (Anticancer Research, 2004, Vol.24, 3-7) reviewed cancer gene therapy and summarized the challenges as: 1) identification of key target genes critical for the disease pathology and progression; 2) identifying the correct therapeutic gene to inhibit disease progression; 3) optimal transgene expression for suppressing the target gene; and 4) delivery of therapeutic product to the target tissue at an efficacious dose.  Brown et al. (Discovery Medicine, 2015, Vol.20, no.111, pages 333-342) reviewed vectors for using in cell therapy and indicates that AAV vectors in combination with cell-based therapies have not transitioned into clinic (see abstract).  Brown et al. teach AAV vectors induce toxicity in stem cells and stem-like cells despite efficiently transduces stem cells (page 336, 1st col., 2nd paragraph, page 338, 2nd paragraph).  Takagi et al. (The Anatomical Record, 2014, vol. 297, pages 111-120) teach that HSCs may be obtained from umbilical cord blood, bone marrow, and mobilized peripheral blood, but each source provides a limited number of HSCs (see page 111, 2nd col).  Takagi et al. ex vivo expansion of HSC from said sources encounters problem with delayed recovery of neutrophils and platelets and has limited success (see page 113, 2nd col., last paragraph).  Takagi et al. teach that generating HSC from embryonic stem cell also requires more technical breakthrough (see page 118, 1st col., last paragraph).
Based on the above teachings, a skilled in the art would recognize that gene therapy using hematopoietic cells modified to express IL-24 regulated by ITGAB promoter would have been unpredictable at the time the application was filed.  The specification also fails to teach what delivery system may be used to effective transduce the hematopoietic stem cell to achieve therapeutic effect in human cancer patients, and how to produce hematopoietic stem cells from human subject in sufficient quantity for transduction and transplantation to treat cancer. The specification also fails to teach how to produce cancer stem cells and modify said cells according to the claimed method to treat cancer.  Dependent claim 43 recites transferring treats angiogenesis in cancer, but there is no evidence to support whether angiogenesis may be prevented by administering stem cells expressing IL-24.  In view of limited teaching from the specification and art recognized unpredictability, the specification only enables a skilled artisan to practice the claimed method in an animal model of cancer.  
Response to Arguments
Applicant asserts that the amended claim recites the exogenous gene is IL-24, and inventors has demonstrated treatment of cancer in an animal model using a fragment of the ITGA2B promoter to express IL-24, wherein the vector is described in the example 1.  Applicant cited MPEP2164.05, and conclude that one of ordinary skill in the art would not have needed to perform undue experimentation in order to make and practice the presently claimed invention.
The above argument has been fully considered but deemed unpersuasive.  The determination of non-enablement of the claimed method to its full scope is based on evidence as a whole as discussed in the above rejection.  The evidence submitted to prove enablement appears to be a meeting abstract that is published in 2015, after the filing date of the present application 10/24/2012.  
MPEP 2164.05 states:
“To overcome a prima facie case of lack of enablement, applicant must present argument and/or evidence that the disclosure would have enabled one of ordinary skill in the art to make and use the claimed invention at the time of filing. This does not preclude applicant from providing a declaration after the filing date which demonstrates that the claimed invention works. However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art at the time of filing. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must reasonably enable the full scope of the claimed invention.”

Applicant is reminded a meeting abstract is not declaration.  Further, the evidence provided in the abstract is not commensurate with the scope of the claimed method of treating cancer because it is directed to transferring to a normal mouse hematopoietic stem cell (HSC) transduced with lentiviral vector to express IL-24 under ITGA2B gene promoter, the mouse is then implanted with melanoma cells, which result in smaller tumor formation.  The present claim 37 is drawn to a method of treating a wide variety of cancer in wide range of animals, including human, by contacting a cancer stem cell or a hematopoietic stem cell with an expression vector that expresses IL-24.  In view of the art recognized unpredictability in treating cancer using modified stem cell therapy as discussed in the above rejection, the evidenced provided in abstract and teaching from the specification, it at most enables the cancer treatment method in an animal model.  Therefore, for reason discussed in the previous office action and set forth above, this rejection is maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 37-44, 48-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi (IDS), Ohmori et al. (The FASEB Journal, 2006, Vol. 20, pages E769-E779), Uchida et al (US 5928638), and Sarkar et al (IDS). This rejection is rewritten to address the amendment.
Shi et al. teach a method comprises: contacting a stem cell with an expression vector comprising: a) an expression cassette comprising a fragment of an integrin aIlb gene (ITGA2B) promoter; and an exogenous gene of interest, FVIII, operably linked to said promoter; and b) a targeting factor that targets expression of said gene of interest to a specific location with a cell, wherein said targeting factor is VWF, thereby generates a modified stem cell under conditions such that said exogenous gene of interest is expressed in said modified stem cell (see page 28 result section, and Figure 1 and legend).  Shi et al. further teach that if megakaryocyte are modified to produce FVIII will partition with VWF into granular storage, establishing a protected pool of FVIII in platelets.  Shi et al. teach that such intracellular stores of FVIII and VWF may offer a clear benefit by protecting nascent FVIII from extracellular proteolysis, and this FVIII could be compartmentally protected from immune inactivation, as the unactivated platelet would carry VWF with FVIII to a potential site of vascular damage (see page 31, 1st col., 2nd paragraph).  
Shi et al. do not teach introducing the modified stem cell into an animal subject, and a gene of interest is IL-24.    
Ohmori et al. teach blood platelets play major roles in thrombosis, atherosclerosis, tumor metastasis, and inflammation by releasing mediators of vascular injury. Ohmori et al. teach platelet targeting gene transfer has been reported to enable the storage of the targeted substance within platelets and releasing said substance when the platelets are activation (page E769, lines 1-10, and 2nd paragraph, lines 1-8).  Ohmori et al. teach these finding suggests that platelets may deliver therapeutic gene therapy agents to the site of vascular injury (see page 770, 1st paragraph).  Ohmori et al. teach that because terminally differentiated megakaryocytes, leukocytes, and erythrocytes have limited lifespan, genetic material must be transferred into self-replicating pool of stem cells to maintain long term transgene expression (page 777, 1st col.-2nd col., bridging paragraph). Ohmori et al. teach a method comprising contacting a hematopoietic stem cell (KSL) with a vector that comprises GPIbα promoter or GPIIb promoter, that directs expression in megakaryocytes (page 774, 1st col., 1st paragraph). Ohmori et al. teach said modified cells were transplanted to mice (see page 774, 2nd col., 2nd paragraph).  Ohmori et al. teach phenotypic correction was observed in mice transplanted with the modified hematopoietic stem cells (page 775, 2nd col., 2nd paragraph).  
Uchida et al. teach that gene therapy using hematopoietic stem cell is useful to treat a genetic abnormality in lymphoid and myeloid cells that results in production in defective protein, and also cancers by using vector that carry a gene that encodes a toxin or apoptosis inducer (see col.16, lines 47-50).  Uchida et al. teach HSC can be mobilized by administering cytokines to the subject (see col.9, lines 29-32).  
Sarkar et al. teach that IL-24 displays unique and unparalleled anticancer properties. Sarkar et al. teach that when delivered by an adenovirus vector, IL-24 induces apoptosis selectively in almost all cancer cells, but not their normal counterparts (see page 578, 2™ col., 1"
paragraph). Sarkar et al. teach that IL-24 may be a magic bullet for cancer (see page 583, conclusion section).
It would have been obvious to an ordinary skilled in the art that integrin βIIb promoter would direct megakaryocyte specific transgene expression which may be useful in gene therapy based on teaching of Shi et al.  The ordinary skilled in the art would also recognize that transducing hematopoietic stem cells with a vector that expresses a therapeutic protein such as FVIII using said promoter would achieve higher expression than a non-tissue specific promoter such as CMV, and transplanting said cells into animal model would achieve long term transgene expression based on the teaching of Shi et al. Since Shi et al. teach that intracellular stores of FVIII and VWF offers a clear benefit by protecting nascent FVIII from extracellular proteolysis, and this FVIII could be compartmentally protected from immune inactivation, the ordinary skilled in the art would be motivated to use this approach when designing a protocol of gene therapy to express a therapeutic protein and target it to an intracellular compartment.  An ordinary skilled in the art would recognize that platelets may be used deliver therapeutic genes for different types of disease because Ohmori et al. teach platelets may be used as delivery vehicle to deliver stored factors to the site of injury, wherein such disease includes cancer because platelets are involved in metastasis.  Moreover, Uchida et al. teach that HSC modified by transducing anti-neoplastic agents into the cell may be transplanted in vivo to treat cancer.  
Sarkar et al. teach that IL-24 may be a magic bullet for many types of cancer such that effective delivery of IL-24 would be desired to achieve therapeutic effect in patients. The ordinary skilled in the art would thus be motivated to express a so called magic bullet, IL-24, under the control of integrin alIb promoter, to deliver said bullet to cancer cells. The level of skill in the art is high. Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to use integrin alIb promoter to direct IL-24 expression in a stem cell as claimed following combined teaching from Shi, Ohmori, Uchida and Sarkar.  Therefore, the claimed invention of claim 37 would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.
Regarding claim 38, Uchida’ teaching using HSC gene therapy is contemplated to treat human (col.16, lines 26-41).
Regarding claim 39, Ohmori et al. teach the contacting occurs ex vivo (page 774, 1st col., 2nd paragraph).
Regarding claim 40 and 41, Uchida teach HSC can be mobilized by administering cytokines to the subject (see col.9, lines 29-32).  
Regarding claims 42-43, the wherein clause does not limit the method to the intended result because it merely expresses an intended result from steps a) and b), which has been rendered obvious by combined teaching from Shi, Ohmori and Uchida.
Regarding claim 44, Shi teach the exogenous gene is expressed in the platelet progenitors  (see page 28 result section, and Figure 1 and legend).
Regarding claims 48-50, Ohmori et al. teach the vector is simian immunodeficiency virus based vector (abstract), which meets the limitation of self-inactivating lentiviral vector.

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi, Ohmori, Uchida and Sarkar, as applied to claims 37-44, 48-50 above, and further in view of Haberichter et al. (IDS) This rejection is rewritten to address the amendment.  
The teaching from Shi, Ohmori, Uchida and Sarkar has been discussed above. However, they do not teach using a VWFpp fragment linked to D2 domain of VWFpp as a targeting factor.
Haberichter et al. teach that the von Willebrand factor (VWE) propeptide (VWFpp) is
critical for the targeting of VWF multimers to storage granules. Haberichter et al. teach VWF is
synthesized and stored exclusively in endothelial cells and megakaryocytes as prepro- VWF
consisting of a 22 amino acid signal peptide, a 741 amino acid propeptide, and a 2050 amino
acid mature subunit, and the precursor prepro-VWE is post-translationally modified through
signal peptide cleavage, C-terminal dimerization, carbohydrate processing, sulfation, N-terminal
multimerization, and proteolytic processing to yield free VWF pp and mature VWF multimers
(see page 921, 1" col., 1st paragraph). Haberichter et al. constructed VWFpp/C3α. chimeras and
expressed said chimeras in AtT-20 cells endothelial cells (see page 922-923, Figure 1-3 and
legend). Haberichter et al. demonstrated that co-expression C3α with VWFpp directs C3α to
granules (see page 924, 1st col., 2nd paragraph). Haberichter et al. also demonstrate that VWF pp-201-741 is able to traffic C3α to granule storage (see page 924, 2" col). Haberichter et al. teach that since VWF propeptide can induce the storage of a nonsecretory granule protein in a
physiologically relevant cell line, such sorting suggests a possible pharmacological usefulness.
Haberichter et al. teach that therapeutic proteins could be targeted to Weibel-Palade bodies in
endothelial cells and subsequently released by administration of an exogenous agonist to provide
clinical pharmacological control of the newly stored protein (see page 936, 1st col., last paragraph).
It would have been obvious to an ordinary skilled in the art to recognize that VWFpp may
be used for delivering an anti-angiogenic or anti-neoplastic therapeutic protein using a ITGA2B promoter controlled expression system based on the combined teaching of Shi, Ohmori, Unchida et al., Sarkar et al. and Haberichter et al. The ordinary skilled in the art would be motivated to do so because Haberichter et al. has demonstrate that inclusion of VWF pp in the expression of heterologous protein traffic said protein to granule storage and releases said protein upon activation, suggesting the VWFpp may serve as a delivery vehicle for expressing a protein of interest in platelets specific manner. Since Shi et al. demonstrates ITGA2B promoter controlled expression system may be used for gene therapy of defects of platelets that benefits with the expression of novel proteins in megakaryocytes, the ordinary skilled in the art would thus combine ITGA2B promoter expression system with the use of VWFpp to ensure IL-24 is specifically expressed in platelets and delivers IL-24 to cancer site upon stimulation. Since Haberichter teaches the VWF pp fragment VWFpp-201-741 can deliver a heterologous, the ordinary skilled in the art would use this fragment, which includes the D2 domain, in the ITGA2B promoter controlled expression system for delivering IL-24. The ordinary skilled in the art would have reasonable expectation of success to make an expression vector that comprises ITGA2B promoter operably linked to IL-24, and a fragment of VWF pp linked to D2 domain of VWFpp based on the combined teaching of Shi, Ohmori, Uchida et al., Sarkar and Haberichter et al. Therefore, the claimed invention of claim 47 would have been obvious to an ordinary skilled in the art at the time the invention was made.
Response to Arguments
Applicant argues that neither Shi nor Ohmori teach expressing IL-24 in a stem cell or treating cancer, Uchida is silent of use of fragment of ITGA2B promoter or the expression of an anti-angiogenic agent in a stem cell, and Sarkar does not teach expressing IL-24 using the expression vector of the claimed invention to treat cancer in an animal.  
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the claimed method would have been obvious in view of combined teaching from Shi, Ohmori, Uchida and Sarkar (for reasons discussed above).  Therefore, this rejection is still considered proper and maintained.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (8-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636